Citation Nr: 1015094	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1957 to 
June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

In April 2009 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Accordingly, the Board will consider this evidence in the 
first instance. 


FINDING OF FACT

The Veteran has current hearing loss and tinnitus that has 
been attributed to in-service noise exposure and blunt trauma 
by competent medical evidence.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2009). 

2.  Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for hearing loss and 
tinnitus which he attributes to not wearing hearing 
protection during training on the firing range and blunt 
trauma from being hit on the side of the head with a pugil 
stick during training.  During his April 2009 Board hearing 
he testified that he has always had a screeching sound in his 
ears and that he first noticed it after firing a rifle in 
service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA medical records include a November 2006 audio 
consultation.  During the consultation, the Veteran reported 
a history of military noise exposure, acoustic trauma, blunt 
trauma, and binaural tinnitus.  The diagnoses were mild 
sloping to moderate sensorineural hearing loss in the right 
ear and severe to profound mixed hearing loss in the left ear 
consistent with blunt trauma.  He was fitted for hearing 
aids.  

In April 2007 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported that during service he never used hearing 
protection on the firing range.  He also reported that he was 
struck in the head with pugil sticks and reported to sick bay 
with ringing and dizziness.  He further reported that he was 
in motor transport and maintenance in service and that he 
working around trucks, jeeps, and tanks resulting in exposure 
to engine noise.  He previously worked in construction where 
he was exposed to noise.  His current job was in construction 
and he stated that he was not exposed to noise.  Audiology 
testing yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
30
25
40
55
60
Left 
ear
10
0
105
105
105
105

Speech recognition scores using the Maryland CNC Test were 74 
percent in the right ear and 0 percent in the left ear.  The 
diagnoses were mild sloping to moderately severe 
sensorineural hearing loss in the right ear, severe to 
profound mixed hearing loss in the left ear, and tinnitus.  
The examiner stated that she could not opine as to etiology 
without resorting to mere speculation.  

In correspondence dated in July 2007, a private audiologist 
reported that the Veteran had noted bilateral tinnitus and 
hearing loss following military acoustic and blunt trauma.  
An examination revealed mild sloping to moderate 
sensorineural hearing loss in the right ear and severe to 
profound mixed hearing loss in the left ear.  The audiologist 
opined that it was likely that the acoustic and blunt trauma 
experienced while on active duty resulted in hearing loss and 
tinnitus, bilaterally.  

During an April 2009 Board hearing, the Veteran testified 
that he was hit several times in the side of the head with a 
pugil stick during training.  He testified that he lost some 
hearing as a result of being struck.  He also testified that 
he was trained on the Browning automatic rifle (BAR) and that 
he was the designated BAR man that carried the BAR and his M1 
rifle.  He testified that he was never offered ear protection 
on the shooting range and that he had hearing problems in 
service and thereafter.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. 
§ 1154(a) requires that the VA give due consideration to all 
pertinent medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  The Board notes that the 
Veteran is competent to testify as to his in-service 
experiences and symptoms.  Moreover, the Board finds that the 
Veteran's account of exposure to gunfire as credible, see 
38 U.S.C.A. § 1154(a), and that his testimony concerning 
events and symptoms experienced in service and thereafter are 
credible.  

There is a VA examination that does not support a grant of 
service connection and a private medical record in support of 
service connection.  The Board notes that both opinions are 
based on accurate facts and provide rationale for the 
opinions.  Accordingly, the Board finds the evidence to be in 
equipoise and therefore, service connection for hearing loss 
and tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303.  

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


